08/11/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 January 4, 2017 Session

      STATE OF TENNESSEE v. ANGELA CARRIE PAYTON HAMM
                     and DAVID LEE HAMM

                     Appeal from the Circuit Court for Obion County
                     No. CC-16-CR-15      Jeffrey Parham, Judge


                             No. W2016-01282-CCA-R3-CD



ALAN E. GLENN, J., dissenting.

       I dissent from the majority opinion for reasons which I will explain.

        The majority is correct that there is a split of authority as to whether reasonable
suspicion must exist before a search may be made pursuant to a probation order providing
that, as a condition of probation, the probationer is subject to warrantless searches. See
Jay M. Zitter, Validity of Requirement That, as Condition of Probation, Defendant
Submit to Warrantless Searches, 99 A.L.R. 5th 557 (2002). However, I do not believe it
is necessary for this court to make a determination as to this question, for it is clear that
the officers had reasonable suspicion to search Angela Hamm’s residence.

      Regarding the addictive nature of methamphetamine, the Tennessee Court of
Appeals has explained:

       “Methamphetamine is powerfully addictive. It has one of the highest
       recidivism rates of all abused substances. Research demonstrates that a
       severe methamphetamine abuser’s brain functioning does not return to
       normal for up to one year after the abuse ends. According to Dr. John
       Averitt, a psychologist and drug treatment counselor in Cookeville,
       Tennessee, “[a] chronic meth user’s brain is never the same again. Normal
       pleasures, like a trip to the beach or a pleasant meal, no longer feel good.
       You’ve got to keep using the drug to feel that pleasure, or take the drug to
       stop the terrible feelings that result.” For these reasons, the Tennessee
       Governor’s Task Force recommends treatment programs with durations of
       at least twelve months to help recovering methamphetamine addicts.”
In the matter of April F., Dylan F., and Devin F., No. W2010-00803-COA-R3-PT, 2010
WL 4746245, at *5 n.9 (Tenn. Ct. App. Nov. 22, 2010) (quoting In re M.J.M., JR.,
L.P.M., & C.A.O.M., No. M2004-02377-COA-R3-PT, 2005 WL 873302, at *10 (Tenn.
Ct. App. Apr. 14, 2005)).

       Considering the totality of the circumstances, it is clear that the officers had
reasonable suspicion to make the limited search of the Defendants’ residence. They
knew that Angela Hamm was on probation for the manufacture of a controlled substance
and had received information from sources, of uncertain reliability, that she was in
possession of methamphetamine, a powerfully addictive drug. So, officers went to the
residence and, not receiving a response to their knock, asked a teenaged boy in the yard if
others were present. He replied that they were in a shop behind the house, which officers
then entered. They saw three men, monitoring feeds from four surveillance cameras
aimed around the residence. One of the men quickly turned off the monitor, after seeing
the officers, and then denied that it had been turned on. Given all of this, the officers
clearly had reasonable suspicion that Angela Hamm had returned to the drug business.
Thus, their search of the Defendants’ residence was permitted by the probation order.

        I further disagree with the majority in concluding that officers did not have the
right to seize items, apparently, of David Hamm, who was not on probation. In fact, it is
difficult to envision how they could have avoided doing so, since the Defendants shared a
bedroom and a closet. Thus, under the doctrine of common authority, I believe that
David Hamm’s drugs were lawfully seized as well.

       Accordingly, I would reverse the trial court’s determination that the search and the
seizure of the drugs were unlawful and would reinstate the indictment as to both
Defendants.

                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE




                                            -2-